FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OMAR STRATMAN,                          
                 Plaintiff-Appellant,
                                             No. 07-35934
                 v.
LEISNOI, INC.; KONIAG, INC.; DIRK             D.C. No.
                                            CV 02-0290 JKS
KEMPTHORNE, Secretary of the
                                              OPINION
Interior,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Alaska
        James K. Singleton, District Judge, Presiding

                  Argued and Submitted
            August 6, 2008—Anchorage, Alaska

                    Filed October 6, 2008

   Before: Dorothy W. Nelson, A. Wallace Tashima, and
            Raymond C. Fisher, Circuit Judges.

                 Opinion by Judge Tashima




                            14123
14126            STRATMAN v. LEISNOI, INC.


                       COUNSEL

Michael J. Snider, Anchorage, Alaska, for the plaintiff-
appellant.

David C. Shilton, Environmental & Natural Resources Divi-
sion, U.S. Department of Justice, Washington, D.C., for
defendant-appellee Dirk Kempthorne, Secretary of the Inte-
rior.

R. Collin Middleton, Anchorage, Alaska, for defendant-
appellee Koniag, Inc.
                    STRATMAN v. LEISNOI, INC.               14127
John Richard Fitzgerald, Morrison Mahoney, Boston, Mass.,
for defendant-appellee Leisnoi, Inc.


                           OPINION

TASHIMA, Circuit Judge:

   In 1976, Omar Stratman began his quest to challenge the
Secretary of the Interior’s (the “Secretary”) certification of
Woody Island as a native village under the Alaska Native
Claims Settlement Act (“ANCSA”). Thirty-two years later,
we must decide whether Congress ratified the Secretary’s
favorable 1974 eligibility determination when, in 1980, it
enacted the Alaska National Interest Lands Conservation Act
(“ANILCA”) which listed Woody Island’s village corpora-
tion, Leisnoi, Inc. (“Leisnoi”), as a “deficiency village corpo-
ration” entitled to lands under ANCSA. We hold that it did.
Therefore, we dismiss Stratman’s appeal as moot.

                       BACKGROUND

                     Statutory Framework

I.   ANCSA

   Congress enacted ANCSA in 1971 in order to “resolve land
disputes between the federal government, the state of Alaska,
Alaskan Natives, and non-native settlers.” Leisnoi, Inc. v.
Stratman, 154 F.3d 1062, 1064 (9th Cir. 1998). In its findings
and declaration of policy, Congress recognized “an immediate
need for a fair and just settlement” of aboriginal land claims
that was to be “accomplished rapidly, with certainty, in con-
formity with the real economic and social needs of Natives,
[and] without litigation . . . .” 43 U.S.C. § 1601(a), (b). In fur-
therance of this basic purpose, “Alaskan Natives received, in
exchange for the extinction of all claims of aboriginal title,
14128              STRATMAN v. LEISNOI, INC.
approximately forty-four million acres of land and nearly $1
billion in federal funds.” Leisnoi, 154 F.3d at 1064. These
resources were distributed amongst thirteen “Regional Corpo-
rations,” groups of Natives unified by a “common heritage
and sharing common interests[,]” 43 U.S.C. § 1606(a), and an
unspecified number of “Village Corporations,” corporate enti-
ties based around native villages. 43 U.S.C. § 1607. The
native villages were defined to include “any tribe, band, clan,
group, village, community, or association in Alaska” either
listed by name or determined by the Secretary to have met
certain requirements. 43 U.S.C. § 1602(c).

   To qualify as a “native village” under ANCSA, the Secre-
tary must determine that:

    (A) twenty-five or more Natives were residents of an
    established village on the 1970 census enumeration
    date as shown by the census or other evidence satis-
    factory to the Secretary, who shall make findings of
    fact in each instance; and

    (B) the village is not of a modern and urban charac-
    ter, and a majority of the residents are Natives.

43 U.S.C. § 1610(b)(2). Department of the Interior (“DOI”)
regulations establish procedures for determining village eligi-
bility, and initially envisioned that these determinations would
be made by the end of 1973; the Director of the Juneau Area
Office (“Regional Director”) of the Bureau of Indian Affairs
(“BIA”) was required to make an initial determination of eli-
gibility not later than December 19, 1973, 43 C.F.R.
§ 2651.2(a)(8), and protests to the eligibility determination
were barred if brought 30 days after publication of the deci-
sion, id. at § 2651.2(a)(9). The Regional Director was
required to render a decision as to the protest within 30 days,
id. at § 2651.2(a)(4), and appeal from that decision could be
taken before the Interior Board of Land Appeals (“IBLA”), id.
                       STRATMAN v. LEISNOI, INC.                     14129
at § 2651.2(a)(5). That decision would not become final until
personally approved by the Secretary. Id.

   Although ANCSA fixes the total allocation from the Fed-
eral government to village corporations at twenty-two million
acres, the final allocation of land to each village corporation
depends upon the distribution of Native Alaskans in eligible
villages. First, the area included in the patent issued to the vil-
lage corporation varies based on the number of natives resid-
ing in the village: for example, a village with twenty-five
Native Alaskans is entitled to patent an area of public lands
equal to 69,120 acres, while a village with a population of
over 600 is entitled to 161,280 acres. See 43 U.S.C. § 1613(a).
Next, any difference between the twenty-two million acres
reserved for village corporations and the amount of land actu-
ally claimed by eligible villages as discussed above must be
reallocated “on an equitable basis after considering historic
use, subsistence needs, and population.” 43 U.S.C. § 1611(b).1
The final allocation of lands to eligible village corporations is
therefore contingent upon the resolution of the eligibility of
all other putative villages within each regional corporation.
Further, the village allocations affect the computation of lands
granted to the regional corporations, if the area patented to the
village corporations within a regional corporation exceeds the
percentage of acreage allotted to the regional corporation
based on its relative size within the state. See 43 U.S.C.
§ 1611(c)(1)-(2).

   Once a village is deemed eligible, its village corporation
may select lands pursuant to 43 U.S.C. § 1611. In those situa-
tions where land selection criteria cannot be met because of
a deficiency of available lands, the Secretary must “withdraw
three times the deficiency from the nearest unreserved, vacant
  1
    In the current version of § 1611(b), Congress specified that this alloca-
tion was to have taken place no later than October 1, 2005. Aside from this
addition, this section remains essentially unchanged from the 1971 ver-
sion. Compare Pub. L. No. 92-203, § 12(b), 85 Stat. 688, 701 (1971).
14130               STRATMAN v. LEISNOI, INC.
and unappropriated public lands[,]” withdrawing, “insofar as
possible, . . . lands of a character similar to those on which the
village is located and in order of their proximity to the center
of the Native village[.]” 43 U.S.C. § 1610(a)(3)(A).

   The foregoing eligibility and land selection provisions of
ANCSA created problems for villages within the Koniag, Inc.
(“Koniag”) region, Leisnoi’s regional corporation, because of
a shortage of available lands on Kodiak Island. A further
problem for Koniag, and the village corporations in the
region, was uncertainty over the status of several putative vil-
lages. In the mid- through late-1970s, eleven villages brought
suits challenging ineligibility determinations made by the
Secretary. See Koniag, Inc. v. Andrus, 580 F.2d 601, 603-04
(D.C. Cir. 1978). Congress addressed these problems in
ANILCA.

II.   ANILCA

   Although ANILCA is generally concerned with the desig-
nation, disposition, and management of land for environmen-
tal preservation purposes, see ANILCA, Pub. L. No. 96-487,
§ 101, 94 Stat. 2371, 2374-75, (codified at 16 U.S.C. § 3101),
part of ANILCA is devoted to the implementation and
cleanup of ANCSA. In particular, Part A of Title XIV
includes amendments to ANCSA, and Part B contains “Other
Related Provisions.” See 94 Stat. 2374 (Table of Contents).
Those provisions resolve extant membership, land, and vil-
lage status questions. See id. Section 1427 concerned issues
specific to Koniag and was referred to as the “Koniag Amend-
ment.”

   Section 1427(a) contains several definitions relevant to this
dispute. Because of the deficiency of available lands on
Kodiak island, the Koniag villages had been previously
assigned deficiency lands on the Alaska Peninsula by the Sec-
retary. These lands, described as “Deficiency village acreage
on the Alaska Peninsula,” were defined as “the aggregate
                    STRATMAN v. LEISNOI, INC.               14131
number of acres of public land to which ‘Koniag deficiency
Village Corporations’ are entitled under section 14(a) [43
U.S.C. § 1613] . . . .” § 1427(a)(2), 94 Stat. 2518. The subsec-
tion also defined “Koniag deficiency village corporation”
explicitly to include Leisnoi. See § 1427(a)(4), 94 Stat. 2519
(“ ‘Koniag deficiency village corporation’ means any or all of
the following: . . . Lesnoi, Incorporated[.]”). Another defini-
tion made Leisnoi eligible, upon Koniag’s designation, to
receive land under § 12(b) of ANCSA, 43 U.S.C. § 1611(b),
as a “village corporation[ ] listed . . . above[.]” § 1427(a)(5).

   Subsection (b) contains several relevant substantive provi-
sions. First, it provides that “[i]n full satisfaction of . . . the
right of each Koniag Deficiency Village Corporation to con-
veyance under [ANCSA] of the surface estate of deficiency
village acreage on the Alaska Peninsula . . . and in lieu of con-
veyances thereof otherwise, the Secretary of the Interior shall,
under the terms and conditions set forth in this section, con-
vey . . . lands on Afognak Island . . . .” § 1427(b)(1), 94 Stat.
2519-20. Pursuant to this exchange of lands on Afognak
Island for those on the Alaska Peninsula, the claims of the
deficiency villages and Koniag to lands on the Peninsula
would be extinguished, all claims arising under ANCSA or
this section of ANILCA relating to this transaction would be
barred, and the land would be included within the Alaska Pen-
insula Wildlife Refuge. § 1427(b)(3), 94 Stat. 2522.

   Subsection (e) resolves an ongoing legal dispute involving
the eligibility challenges by the eleven villages. See Koniag,
580 F.2d at 601. By releasing the United States and its agents
from all prior claims arising under ANCSA, they would “be
deemed an eligible village” under ANCSA. § 1427(e)(1), 94
Stat. 2525. Finally, subsection (f) provides that “[a]ll convey-
ances made by reason of this section shall be subject to the
terms and conditions of [ANCSA] as if such conveyances
(including patents) had been made or issued pursuant to that
Act.” § 1427(f), 94 Stat. 2526.
14132               STRATMAN v. LEISNOI, INC.
   Section 1412, in Part A of Title XIV, states that, “[e]xcept
as specifically provided in this Act, (i) the provisions of
[ANCSA] are fully applicable to this Act, and (ii) nothing in
this Act shall be construed to alter or amend any of such pro-
visions.”

                      Procedural History

   In 1976, Stratman and several other plaintiffs filed suit in
the District of Alaska, seeking to enjoin the Secretary from
issuing lands to three villages on or around Kodiak Island,
one of which was Woody Island, on the ground that the vil-
lages did not satisfy ANCSA’s certification requirements.
This action, No. CV 76-132, has been referred to by the par-
ties as the decertification action.

   The district court initially dismissed the claims made by the
plaintiffs asserting recreational use of Woody Island because
those plaintiffs did not exhaust their administrative remedies
under 43 C.F.R. § 2651. Kodiak-Aleutian Chapter of the
Alaska Conservation Soc’y v. Kleppe, 423 F. Supp. 544, 546
(D. Alaska 1976). However, Stratman and another plaintiff,
Toni Burton, avoided dismissal on the ground that, as the
owners of grazing leases potentially affected by Leisnoi’s
land selections, they were entitled to actual notice of Woody
Island’s certification. Leisnoi later mooted Stratman’s action
by relinquishing all claims to the land involving the grazing
leases, see Stratman v. Andrus, 472 F. Supp. 1172, 1173 (D.
Alaska 1979), and the district court dismissed Stratman’s
claim on that basis. Id. at 1174. This court reversed the district
court, holding that Stratman’s claim was not barred by a fail-
ure to exhaust administrative remedies because he was not
given actual notice of the certification, and that he still had
standing to sue on the basis of his alleged recreational use.
Stratman v. Watt, 656 F.2d 1321, 1324-25 (9th Cir. 1981). We
remanded to provide Stratman with the opportunity to pursue
his administrative remedies. Id. at 1326.
                   STRATMAN v. LEISNOI, INC.              14133
   On remand, in 1982, the parties entered into a settlement
agreement. The failure of the parties to abide by the terms of
the settlement agreement eventually resulted in our determi-
nation that Stratman could reopen the decertification action in
federal court. Stratman v. Leisnoi, 1994 WL 681071, at *4
(9th Cir. Dec. 5, 1994). The district court concluded that the
matter was not ripe for judicial review without a formal deter-
mination on the merits of Stratman’s claims by the agency. It
therefore remanded the matter to the IBLA and dismissed
Stratman’s action.

   Following remand, a hearing was held on Woody Island’s
eligibility. The administrative law judge issued an opinion on
October 13, 1999, concluding with three findings:

    (1) The alleged Village did not have 25 or more
    Native residents on April 1, 1970, (2) The alleged
    Village, as of April 1, 1970, was not an established
    Native village and did not have an identifiable physi-
    cal location evidenced by occupancy consistent with
    the Natives’ own cultural patterns and life-style, and
    (3) Less than 13 enrollees to the alleged Village used
    it during 1970 as a place where they actually lived
    for a period of time.

Three years later, the IBLA affirmed the merits of Stratman’s
claim. 157 I.B.L.A. 302 (2002).

   Shortly thereafter, Stratman filed the instant action. In the
meantime, however, Leisnoi petitioned the Secretary for
review of the IBLA decision pursuant to 43 C.F.R.
§ 2651.2(a)(5) (providing that “[d]ecisions of the Board on
village eligibility appeals are not final until personally
approved by the Secretary”), and 43 C.F.R. § 4.5(a)(2) (grant-
ing the Secretary authority to “review any decision of any
employee or employees of the Department . . . to reconsider
a decision . . . .” ).
14134               STRATMAN v. LEISNOI, INC.
   On December 11, 2006, the Office of the DOI Solicitor
issued a memorandum reviewing the 2002 decision of the
IBLA. The Solicitor concluded that § 1427 of ANILCA rati-
fied the eligibility determination of the Secretary, and thus
mooted Stratman’s challenge to Leisnoi’s certification. The
Solicitor first observed that § 1427 was “quite clear” in treat-
ing Leisnoi as an eligible village. To the extent that the statute
was ambiguous, the Solicitor resolved the ambiguity in favor
of Leisnoi in light of Congress’ desire to resolve the land enti-
tlements of Koniag as soon as practicable. The Secretary
adopted the Solicitor’s memorandum as his own decision and
“disapprove[d] the decision of the IBLA.”

   Following the issuance of the Secretary’s decision in late
2006, Stratman filed a third amended complaint in which he
sought enforcement of the IBLA’s 2002 decision. On Septem-
ber 26, 2007, the district court granted the Secretary, Leisnoi,
and Koniag’s (collectively, the “defendants”) motion to dis-
miss on the ground that § 1427 of ANILCA ratified the Secre-
tary’s 1974 eligibility determination, rendering Stratman’s
action moot. Stratman timely appealed.

                 STANDARD OF REVIEW

   We review de novo the district court’s dismissal of a com-
plaint under Fed. R. Civ. P. 12(b)(1). Wah Chang v. Duke
Energy Trading & Mktg., LLC, 507 F.3d 1222, 1225 (9th Cir.
2007). Federal jurisdiction over this case depends on whether
ANILCA § 1427 has rendered Stratman’s administrative chal-
lenge moot. We review this question of statutory interpreta-
tion de novo. See Alaska Wildlife Alliance v. Jensen, 108 F.3d
1065, 1069 (9th Cir. 1997).

                          ANALYSIS

  “[I]f an event occurs while a case is pending on appeal that
makes it impossible for the court to grant ‘any effectual relief
whatever’ to a prevailing party, the appeal must be dis-
                    STRATMAN v. LEISNOI, INC.              14135
missed.” Church of Scientology v. United States, 506 U.S. 9,
12 (1992) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)).
We have repeatedly recognized that the enactment of a new
law that resolves the parties’ dispute during the pendency of
an appeal renders the case moot. See, e.g., Consejo de Desar-
rollo Economico de Mexicali, A.C. v. United States, 482 F.3d
1157, 1168 (9th Cir. 2007) (interpreting relevant provisions of
the Tax Relief and Health Care Act of 2006 to exempt a canal
lining project from statutory environmental claims); Qwest
Corp. v. City of Surprise, 434 F.3d 1176, 1181 (9th Cir.
2006). Here, the defendants contend that § 1427 of ANILCA
had the effect of designating Leisnoi as an eligible village cor-
poration and conveying land to Leisnoi, thereby ratifying the
Secretary’s eligibility determination and rendering moot Strat-
man’s challenge. Stratman, on the other hand, contends that
§ 1427 is a land withdrawal and selection provision that
merely identified Leisnoi as a village whose land selection
might change if it satisfied the eligibility requirements of
ANCSA. We agree with the defendants.

I.    Congressional intent

     A.   Statutory language and framework

   When interpreting a statute, we must first “determine
whether the language at issue has a plain and unambiguous
meaning with regard to the particular dispute in the case.”
Texaco Inc. v. United States, 528 F.3d 703, 707 (9th Cir.
2008) (citation and quotation marks omitted). Along with the
specific provisions at issue, we examine “the structure of the
statute as a whole, including its object and policy.” Consejo
de Desarrollo Economico, 482 F.3d at 1168 (citation and quo-
tation marks omitted). “In viewing the statutory context, we
attempt to give effect, if possible, to every clause and word
of a statute . . . .” Id. (internal citation and quotation marks
omitted). We therefore turn to § 1427 and other related provi-
sions of ANILCA.
14136                STRATMAN v. LEISNOI, INC.
   [1] Section 1427, titled “Koniag Village and Regional Cor-
poration lands,” falls within the portion of ANILCA devoted
to the resolution of issues specific to villages and regional
corporations. In support of their position, the defendants point
to § 1427(a), which defines “[d]eficiency village acreage on
the Alaska Peninsula” as “the aggregate number of acres of
public land to which ‘Koniag deficiency Village Corpora-
tions’ are entitled, under section 14(a) of [ANCSA],”
§ 1427(a)(2) (emphasis added), and “Leisnoi, Incorporated”
as a “Koniag deficiency village corporation . . . .”
§ 1427(a)(4). Section 14(a) of ANCSA, 43 U.S.C. § 1613(a),
entitles eligible village corporations to a patent for surface
estates. To the extent that a shortage of land exists around the
village, § 11 of ANCSA, 43 U.S.C. § 1610(a)(3), requires the
Secretary to withdraw deficiency acreage from the nearest
unappropriated public lands of a similar character. Under
ANCSA, a village logically must be deemed eligible before
the problem of land deficiency can possibly arise. The fact
that § 1427 identifies Leisnoi as a Koniag deficiency village
corporation and further indicates that such deficiency village
corporations are entitled to land under ANCSA is strong evi-
dence of Congress’ intent to treat Leisnoi as an eligible vil-
lage.

   [2] Section 1427(b) goes on to state that “[i]n full satisfac-
tion of . . . the right of each Koniag Deficiency Village Cor-
poration to conveyance under [ANCSA] of the surface estate
of deficiency village acreage on the Alaska Peninsula . . . the
Secretary of the Interior shall . . . convey . . . the surface estate
of . . . public lands on Afognak Island . . . .” § 1427(b)(1)
(emphasis added). Under the plain language of the statute,
then, Leisnoi is entitled, § 1427(a)(2), and has the right,
§ 1427(b)(1), to public land under § 14(a) of ANCSA. This
language inexorably leads to the conclusion that Congress
intended to treat Leisnoi as an eligible village corporation
under ANCSA. It would defy logic and common sense for
Congress to deem Leisnoi entitled to deficiency lands without
also implicitly having found that it was entitled to other lands
                    STRATMAN v. LEISNOI, INC.               14137
under § 14(a) of ANCSA. It would also be illogical for Con-
gress to convey lands to an ineligible village corporation. Fur-
ther, Congress identified only one condition precedent to
conveyance of land to Leisnoi: Leisnoi’s acceptance of the
conveyance on Afognak Island in “full satisfaction of [its]
respective entitlement[ ] to conveyances . . . on the Alaska
Peninsula . . . .” § 1427(b)(4). Given that Congress did not
require Leisnoi to meet any additional requirements to acquire
land under ANCSA, it follows that Congress intended to treat
Leisnoi as an eligible village, and granted it the right to land
as such.

   Stratman contends that the plain language of § 1427 incor-
porates the eligibility requirements of ANCSA. He argues that
because there is no apparent conflict between § 1427’s land
exchange and entitlement provisions and ANCSA
§ 11(b)(3)’s, 43 U.S.C. § 1610(b)(3), village eligibility
requirements, effect can be given to both. This approach puts
the cart before the horse: he says that because the statutes can
be read together, that Congress must have intended his inter-
pretation. Yet, such an intent would appear to conflict with
the unqualified declaration that Leisnoi is a deficiency village
corporation, and with the fact that § 1427 does not explicitly
incorporate ANCSA’s eligibility requirements.

   [3] Stratman raises several other arguments in support of
his position based on the overall structure of the statute. First,
he points to § 1427(f), which provides that “[a]ll conveyances
made by reason of this section shall be subject to the terms
and conditions of [ANCSA] as if such conveyances (including
patents) had been made or issued pursuant to that Act.” He
notes that § 14(a) of ANCSA, 43 U.S.C. § 1613(a), provides
for the issuance of a patent to village corporations “which the
Secretary finds [are] qualified for land benefits under
[ANCSA].” Because a conveyance under ANCSA can only
be made after a finding of eligibility, he argues that § 1427(f)
first requires a finding of eligibility. Unfortunately, this inter-
pretation ignores the explicit language of § 1427(f). By its
14138                 STRATMAN v. LEISNOI, INC.
own terms, the subsection is limited to “conveyances,” not
eligibility determinations. Further, the above-quoted provision
in ANCSA which incorporates the Secretary’s eligibility
determination is a dependent adverbial clause: the language
discussing eligibility does not govern the conveyance, but
only specifies when the conveyances may occur. As such, that
language does not necessarily pertain to the “ma[king] or
issu[ing]” of conveyances “pursuant to [ANCSA].” § 1427(f).

   [4] Stratman next argues if Congress had intended to
exempt Leisnoi from meeting ANCSA’s eligibility require-
ments, it would have done so explicitly: Congress clearly
knew how to make exceptions to ANCSA’s eligibility
requirements, as it did with the seven villages which brought
challenges to the Secretary’s finding of ineligibility as to
those villages. See Koniag, 580 F.2d at 601 (involving chal-
lenges brought by the ineligible Koniag villages). In
§ 1427(e), Congress allowed those villages to “be deemed an
eligible village under [ANCSA]” if it released the United
States from its prior claims brought under the act.
§§ 1427(e)(1), (2). This argument cuts both ways: on the one
hand, Congress could have included clear language that
deemed Leisnoi eligible despite any failure to meet the eligi-
bility requirements; on the other, the fact that Congress did
not make an exception for Leisnoi, and instead listed it as a
deficiency village, implies that Congress already deemed it an
eligible village.2

   [5] Finally, Stratman contends that § 1412, which provides
that “[e]xcept as specifically provided in this Act, (i) the pro-
visions of [ANCSA] are fully applicable to this Act, and (ii)
  2
    Stratman also contends that the definitions of “Koniag village” and
“Koniag Village Corporation” incorporate ANCSA’s definitions of vil-
lages and village corporations, thus reaffirming the viability of ANCSA’s
certification requirements. Compare §§ 1427(a)(7), (8) with 43 U.S.C.
§§ 1602(c), 1607. It is not immediately clear, however, that these defini-
tions apply to Leisnoi, which was specifically identified as a deficiency
village corporation under a different definition. See § 1427(a)(4).
                       STRATMAN v. LEISNOI, INC.                      14139
nothing in this Act shall be construed to alter or amend any
of such provisions[,]” expressly indicates that ANCSA’s pro-
visions apply absent a specific statement to the contrary. The
deviations from ANCSA in § 1427, however, are specific
enough to satisfy this “specific statement” requirement: a
Congressional determination that Leisnoi is a village corpora-
tion exempts Leisnoi from having to satisfy ANCSA’s eligi-
bility requirements. Part B of Title XIV contains not only
§ 1427, resolving issues involving the Koniag region, but sec-
tions related to the specific needs of thirteen other regional or
village corporations. See 94 Stat. 2374 (Table of Contents).
The need explicitly to disclaim the requirements of ANCSA
when referring to each specific transaction would be unduly
burdensome, and a quick glance at the various provisions
indicates that Congress did not do so in all cases. See, e.g.,
§§ 1431(b), (c) (providing for an exchange of land between
the United States and the Arctic Slope Regional Corporation
without mentioning ANCSA). Moreover, in its section-by-
section analysis, the Senate Committee on Energy and Natural
Resources characterized § 1412 as a general “savings clause”
preserving the validity of ANCSA’s requirements. See S. Rep.
No. 96-413, at 314 (1980), as reprinted in 1980 U.S.C.C.A.N.
5070, 5258. In sum, a clause that makes the terms of an entire
statute applicable to another statute does not necessarily dis-
place a provision that specifically names Leisnoi as a defi-
ciency village.3

  B.     Purpose

  [6] The Supreme Court observed in Amoco Products Co. v.
Gambell, 480 U.S. 531 (1987), that “ANILCA’s primary pur-
  3
    In his reply brief, Stratman contends that the two-year statute of limita-
tions added to ANCSA by § 902 of ANILCA, codified at 43 U.S.C.
§ 1632, indicates that Congress left the door open to challenges of the Sec-
retary’s eligibility determinations under ANCSA. Be that as it may, what
is at issue here is not the Secretary’s 1974 eligibility determination, but
Congress’s decision to refer to Leisnoi as a deficiency village corporation.
Thus, Stratman’s argument misses the point.
14140                 STRATMAN v. LEISNOI, INC.
pose was to complete the allocation of federal lands in the
State of Alaska, a process begun with the Statehood Act in
1958 and continued in 1971 in ANCSA.” Id. at 549 (footnote
omitted) (citing ANILCA § 101). Referring specifically to
Title XIV, of which § 1427 is a part, the Court stated that
“[t]he Act also provided means to facilitate and expedite the
conveyance of federal lands within the State to . . . Alaska
Natives under ANCSA.” Id. at 550. This purpose is reflected
in the Senate Committee’s summary of Title XIV, which it
described as designed to “simplify administration of that Act
and assure that the Natives receive full benefits which the
Congress intended in the original law.” 1980 U.S.C.C.A.N.
5073. Section 1427 of ANILCA calls for the exchange of
deficiency lands on the Alaska Peninsula for lands on Afog-
nak Island to take place “as soon as practicable,” and sets a
deadline of 60 days for Koniag to designate village corpora-
tions entitled to share the surface estate under § 12(b) of
ANCSA, 43 U.S.C. § 1611(b). See § 1427(a)(5). The desire to
facilitate a rapid land allocation supports the view that Con-
gress intended to include Leisnoi as an eligible native village
corporation, rather than leave its status uncertain.

   [7] Based on the foregoing analysis, it is clear that Con-
gress designated Leisnoi an eligible village without requiring
that it satisfy the requirements for eligibility set out in
ANCSA. We decline to wade into § 1427’s unhelpful legisla-
tive history to further clarify a matter of interpretation
resolved on the face of the statute. See Consejo de Desarrollo
Economico, 482 F.3d at 1168 (“If the plain meaning of the
statute is unambiguous, that meaning is controlling and we
need not examine legislative history as an aid to interpretation
unless the legislative history clearly indicates that Congress
meant something other than what it said.”) (citation and quo-
tation marks omitted).4
  4
   Because we conclude that Congress clearly manifested its intent on the
face of the statute, we need not reach the parties’ arguments concerning
the deference owed to the Secretary’s interpretation of ANCSA and
§ 1427 of ANILCA.
                   STRATMAN v. LEISNOI, INC.               14141
II.   Effect on the Secretary’s eligibility determination

    [8] Congress viewed § 1427 as a cleanup measure in which
it exercised its authority in order to effectuate the purposes
ANCSA, irrespective of determinations made by the Secre-
tary. Absent a constitutional impediment to the exercise of its
authority, the intent of Congress to designate Leisnoi as an
eligible village corporation and convey land to it as such must
be given effect. The Property Clause of the Constitution gives
Congress the “Power to dispose of and make all needful Rules
and Regulations respecting the Territory or other Property
belonging to the United States[.]” U.S. Const. art IV, § 3, cl.
2. The Supreme Court has “repeatedly observed that the
power over the public land thus entrusted to Congress is with-
out limitations.” Kleppe v. New Mexico, 426 U.S. 529, 539
(1976) (citation, quotation marks, and alterations omitted).
And we have recognized Congress’ power to “ ‘deal with its
lands precisely as an ordinary individual may deal with his
. . . property. It may sell or withhold them from sale.’ ” United
States v. Gardner, 107 F.3d 1314, 1318 (9th Cir. 1997) (quot-
ing Light v. United States, 220 U.S. 523, 536 (1911)). Strat-
man does not contend, nor could he, that Congress lacked the
power to patent lands to Leisnoi, or to designate Leisnoi as an
eligible village if it so desired. Therefore, Congress’ intent to
treat Leisnoi as an eligible village corporation renders moot
Stratman’s challenge to Leisnoi’s certification on the ground
that it failed to meet ANCSA’s requirements.

   In United States v. Alaska, 521 U.S. 1 (1997), the United
States and Alaska disputed ownership over certain submerged
lands seaward of the low water line along the Arctic Coast
within two federal reservations. Id. at 4-5. Under the Sub-
merged Lands Act, enacted in 1953, and the Alaska Statehood
Act, enacted in 1958, as well as the equal footing doctrine,
Alaska was entitled to submerged lands extending three miles
seaward from the coastline of the state. Id. at 5-6. One of the
particular issues in dispute was whether Congress exercised
its Property Clause power to prevent the lands at issue from
14142              STRATMAN v. LEISNOI, INC.
passing to Alaska on statehood. Id. at 33. In 1923, the Presi-
dent, through an Executive Order, clearly intended to include
the submerged lands at issue in the Federal reserve. Id. at 40.
Alaska challenged the President’s authority to include those
submerged lands. Id. at 43. It argued that the source of execu-
tive authority, the Pickett Act, only granted the President the
authority to select surface lands for the reserve. Id. at 44. The
Court stated that even assuming that the President did not
have authority under the Pickett Act to reserve the lands for
the federal government, “Congress ratified the terms of the
1923 Executive Order in § 11(b) of the Statehood Act.” Id. It
held that the Executive Order “placed Congress on notice that
the President had construed his reservation authority to extend
to submerged lands and had exercised that authority to set
aside . . . submerged lands in the Reserve . . .” Id. at 45. “Ac-
cordingly, Congress ratified the inclusion of submerged lands
within the Reserve, whether or not it had intended the Presi-
dent’s reservation authority under the Pickett Act to extend to
such lands.” Id.

   [9] The mode of analysis in Alaska applies in this case.
Congress clearly had the authority to designate Leisnoi an eli-
gible village and to confer upon Leisnoi public lands. Its
awareness of the Secretary’s 1974 eligibility determination in
favor of Leisnoi is established by the fact that Leisnoi was
named in § 1427. See § 1427(a)(4). Regardless of whether the
Secretary correctly determined that Leisnoi was eligible under
ANCSA, Congress referred to the eligibility determination
when it included Leisnoi as a “deficiency village corporation”
endowed with the right “to conveyance under [ANCSA] of
the surface estate of deficiency village acreage on the Alaska
Peninsula[.]” §§ 1427(a)(4), (b)(1)(B). As in Alaska, the sub-
sequent action of Congress makes the propriety of the under-
lying decision irrelevant, even if the underlying decision
might have transgressed the intent of Congress. We have pre-
viously treated as final land conveyances to regional and vil-
lage corporations under ANILCA:
                    STRATMAN v. LEISNOI, INC.               14143
    Cube Cove was conveyed to Shee Atika and
    Sealaska by section 506 of ANILCA, . . . which pro-
    vides in relevant part:

         (c)(1) In satisfaction of the rights of the
         Natives of Sitka, . . . the Secretary of the
         Interior, upon passage of this Act, shall
         convey subject to valid existing rights . . .
         the surface estate in [Cube Cove].

         ...

    We refuse to attribute to Congress the purpose
    [asserted by plaintiffs] to place . . . restrictions on
    land-use absent a clear expression of intent.

City of Angoon v. Hodel, 803 F.2d 1016, 1022-23 (9th Cir.
1986).

   [10] Further, whether Congress conveyed land to Leisnoi
under the allegedly mistaken assumption that Leisnoi was an
eligible village is irrelevant. “While it is essential . . . [that]
government agencies[ ] comply with the law, . . . . [w]hether
Congress was acting under a misapprehension of fact or law
is irrelevant once legislation has been enacted.” Mt. Graham
Red Squirrel v. Madigan, 954 F.2d 1441, 1461 (9th Cir.
1992). As long as the legislation is valid, it is not the duty of
the courts to revise it:

    If Congress enacted into law something different
    from what it intended, then it should amend the stat-
    ute to conform it to its intent. ‘It is beyond our prov-
    ince to rescue Congress from its drafting errors, and
    to provide for what we might think . . . is the pre-
    ferred result.’ This allows both of our branches to
    adhere to our respected, and respective, constitu-
    tional roles. In the meantime, we must determine
    intent from the statute before us.
14144                 STRATMAN v. LEISNOI, INC.
Lamie v. U.S. Trustee, 540 U.S. 526, 542 (2004) (internal
citation and quotation marks omitted). Congress treated Leis-
noi as an eligible village, and conferred land rights to Leisnoi.
By doing so, it ratified the Secretary’s eligibility decision.5

                          CONCLUSION

   [11] We are not unmindful of the failure of our legal sys-
tem to accomplish “rapidly, with certainty, [and] without liti-
gation,” 43 U.S.C. § 1601(b), a resolution of the disputed
claims in this case. Nearly thirty years have now passed since
the enactment of ANILCA and it is time to bring this litiga-
tion to an end. We hold that § 1427 ratified the eligibility
determination that Stratman seeks to challenge, leaving us
unable to grant Stratman’s requested relief under ANCSA
regardless of the merits of his claims. Because we lack juris-
diction to hear moot claims, see Feldman v. Bomar, 518 F.3d
637, 642 (9th Cir. 2008), we dismiss this appeal. Id. at 644.
Each party shall bear his or its own costs on appeal.

  DISMISSED.




  5
   The foregoing analysis leads us to reject Stratman’s contention that in
order to conclude that ANCSA’s eligibility requirements do not apply to
Leisnoi, we must find that § 1427 repealed the relevant eligibility and
enforcement provisions of ANCSA.